Title: II. Jefferson to Lafayette, 6 July 1789
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Sir
Paris July 6. 1789.

I never made an offer to any body to have corn or flour brought here, from America: no such idea ever entered my head. Mr. Necker desired me to give information in America that there would be a want of flour. I did so in a letter to Mr. Jay, which he published with my name to it for the encouragement of the merchants. Those here who have named me on this subject, must have mistaken me for Mr. Parker. I have heard him say he offered to Mr. Necker to bring a large supply, yet I do not think I ever repeated this: or if I did it must have been in a company I relied on. I will thank you to satisfy Mr. Necker of the truth. It would be disagreeable and perhaps mischeivous were he to have an idea that I encouraged censures on him.—I will bring you the paper you desire tomorrow, and shall dine at the Dutchess Danville’s where I shall be happy to meet you. Adieu. Your’s affectionately,

Th: Jefferson

